DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
Election/Restrictions
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
Inventions of original claim 1 (group I) and newly presented claim 18 are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of original claim 1 present distinct products from the invention of newly presented claim 18 because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, original claim 1 requires quantifying an amount of platelets in a PRP sample; quantifying an amount of a second cellular component in the PRP sample; determining a ratio of platelets to the second cellular component; responsive to a determination that the ratio of platelets to the second cellular component is below a desired level, adding platelets to the PRP to form a platelet rich plasma preparation, none of which is required by newly presented claim 18; and newly presented claim 18 requires quantifying, by a processor, an amount of viable nucleated cells in a therapeutic preparation; quantifying, by a processor, an amount of non-viable nucleated cells in the therapeutic preparation; determining, by the processor, a ratio of the viable nucleated cells to the non-viable nucleated cells; responsive to a determination that the ratio of the viable nucleated cells to the non-viable nucleated cells is below a desired level, operating a pump and a valve to add viable nucleated cells to the therapeutic preparation, none of which is required by original claim 1.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The examiner also directs applicants attention to [102] of the instant specification which describes the method of claim 18 as a different embodiment.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment 
As to the amended claims and remarks, received on 12/20/21, the previous 112b rejections are withdrawn. However, new rejections are entered based on the claim amendments.
Based on the amended claims and remarks, the previous prior art rejection has been withdrawn and a new prior art rejection has been set forth (see below).  
Status of Claims 
Claims 1, 3-5, and 7-18 are pending with claims 1, 3-5 and 7 being examined and claims 8-18 deemed withdrawn.  Claims 2 and 6 are canceled.

Claim Objections 
Claim 1 is objected to because “hemagolobin” in line 6 should read similar to “hemoglobin”.  Further, the Markush group in lines 5-6 should have an “or” before the last alternative in the group.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear how hematocrit (a percentage or amount/volume), mean corpuscular volume (a volume), or mean corpuscular hemoglobin concentration (mass/volume) as recited in lines 5-6 are compared by a ratio to the amount of platelets as recited in lines 7-9, and in lines 10-12.  Specifically, how is an amount of platelets (or anything) compared to a different unit of something?  How is an amount compared via a ratio to a volume, or a percentage, or a concentration?  A ratio is typically something that includes equal units, and thus is easily comparable and it is unclear how the recited limitations are compared/determined as a ratio without clarification.
Claims 3-5 and 7 are rejected based on further claim dependency. 
Regarding claim 3, it is unclear how the second cellular component can comprise RBCs.  Specifically, lines 5-6 of claim 1 use a Markush grouping to state that the second cellular component consists of various limitations, none of which are RBCs. Therefore, it is unclear what the cellular component actually includes in claim 3. Further, it is unclear what makes up the second cellular component and how a ratio (ratio of above 1) is compared in claim 3. How are the RBCs included in the amount with the other second component as recited in claim 1 such that the ratio can be created?  There is no clarification as to how each of the distinct second cellular components are included together to form an amount that is comparable with platelet amount in a ratio.  For example, are RBCs added to the hemoglobin to create the second component of the ratio? 
Note: Claim 3 has been addressed as best understood, and the previous rejection on 10/7/21 addresses RBCs (without the current ambiguous claim modifications to claim 1) as the second component where the ratio is above 1, and directs applicants attention to the previous rejection of claims 1/3 on 10/7/21.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra, A (US 20100092444; hereinafter “Mishra”; already of record) where Sysmex (Sysmex, XE-2100 Automated Hematology System, 2011, 8 pages; hereinafter “Sysmes”) and/or Abbott (Abbott, Cell-Dyn 3200 system, operators manual, List no: 01H25-01, 1997, 676 pages; hereinafter “Abbott”) are used as evidentiary references..    
As to claim 1, Mishra teaches a method of preparing a platelet rich plasma preparation (Mishra; Title. Mishra teaches therapeutic PRP; [12]) comprising, by a processor comprising memory  (Mishra teaches an automated analyzer to quantify cell numbers, and automated devices to modify cellular composition based on the analyzer quantification, which would both include a processor; [64, 68]): quantifying, by the processor, an amount of platelets in a platelet rich plasma sample (Mishra teaches determining the amount of platelets in the PRP; [13, 64]); quantifying, by the processor, an amount of a second cellular component in the platelet rich plasma sample, the second component including hemoglobin (Mishra teaches determining the amount of hemoglobin [17], RBC [17] in the PRP; [64]); determining, by the processor, a ratio of the platelets to the second cellular component to determine an overall therapeutic potential of the platelet rich plasma preparation (Mishra teaches analyzing the cell composition of the PRP [64, 65] and then modifying the PRP composition [68] based on the cell analysis. Because Mishra teaches the determination of the number of platelets and other various cells in the PRP, then the ratio of those components is known.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99].); and responsive to a determination, by the processor, that the ratio of platelets to the second cellular component is not at the desired level, then modifying the ratio of the platelet rich plasma sample to form a platelet rich plasma preparation (Mishra teaches analyzing the cell composition of the PRP [64, 65] and then modifying the PRP composition [68] based on the cell analysis. Because Mishra teaches the determination of the number of platelets and other various cells in the PRP, then the ratio of those components is known.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99]), wherein the processor comprises a concentration and flow logic and control component configured to determine an amount of the platelets in the platelet rich plasma sample and the amount of the second cellular component in order to form a target cell-rich concentrate having a concentration of target cells that is within a target concentration range, the concentration and flow logic and control component further configured to determine whether the platelet rich plasma preparation has a concentration of target cells within the target concentration range (Mishra teaches analyzing the cell composition, including platelets and RBC of the PRP [64, 65] and then modifying the PRP composition as the target cell concentrate [68] based on the cell analysis in order to ensure the various cells are within specified ranges, where the automated devices performing this include processors.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99]. Mishra teaches that the specified ranges of the PRP/target concentrate are evaluated [64] to ensure they are within specified ranges [68], where Mishra also teaches that platelets have known desired concentration ranges in PRP/target concentrates; [44]).
Although Mishra teaches that the composition of the PRP preparation may be adjusted to achieve the desired ratio/level, Mishra does not specifically teach that the adjustment includes determining by the processor the amount of platelets to add to the form the PRP preparation, and adding platelets when the ratio of platelets to other cells/components is below a threshold. However, Mishra does teach that therapeutically effective PRP treatments are known to contain higher levels of platelets when compared RBC and hemoglobin, and also that RBC and hemoglobin are known to decrease effective tissue treatment. Therefore, Mishra teaches that PRP is known to have a ratio of higher platelets compared to RBC or hemoglobin, and that PRP should have a desired target concentration range of platelets (Mishra teaches that PRP contains higher platelet [44] and WBC [45-46] concentrations than normal blood, and lower RBC/hemoglobin [17, 43, 49-50] concentrations than whole blood.  Specifically, Mishra teaches PRP compositions can include platelet concentrations higher than baseline whole blood in the range of 5,000,000-7,000,000 platelets/uL [44]. Mishra teaches various specific ranges which include 500,000-7,000,000 platelets/uL [44]. Mishra teaches that PRP can include about 0.01-0.1 times the number of RBC when compared to whole blood [50] where the whole blood has a range of 3,500,000-5,500,000 RBC/uL [49]. Thus, the range of RBC in the PRP at 0.01 is 35,000-55,000 RBC/uL, and at 0.1 is 350,000-550,000 RBC/uL.  Thus, when comparing 35,000 RBC/uL to 5,000,000 platelets/uL, Mishra teaches that the PRP compositions have a ratio of higher platelets to RBC. The examiner notes that a decreased RBC count would result in a decreased hematocrit because the RBC count/concentration is decreasing, and also the decrease in RBC would result in decreased hemoglobin as RBC are the only component in blood that carry hemoglobin. Mishra also teaches that PRP can include decreased levels of hemoglobin when compared to whole blood [49-50], where whole blood has a hemoglobin range of 115g/L-175g/L [49], and where there are substantial decreases of hemoglobin to be about 1 g/dL or 5 g/dL in PRP [17, 50]. Mishra teaches that increased platelets and decreased RBC/hemoglobin increase the effective tissue treatment; [43]).  One of ordinary skill in the art would have been motivated to modify the automated devices which quantify and modify the platelets to RBC or hemoglobin within the PRP preparation of Mishra by adding platelets to the PRP preparation when the concentrations of platelets were not greater than those of RBC or hemoglobin (i.e. when the ratio of Platelets to RBC or hemoglobin was less than 1, or when the ratio of platelets to RBC or hemoglobin was below baseline levels) because Mishra teaches that PRP formulations are known to be more effective when platelet concentrations are higher than RBC or hemoglobin (Mishra; [12, 14-17, 43-50, 63, 64, 65, 68, 99]), and because Mishra teaches that decreasing the amount of RBC and hemoglobin, and thus increasing the amount platelets relative to RBC or hemoglobin, improves the therapeutic effect (Mishra; [43]). Additionally, one of ordinary skill in the art would have been motivated to modify the ratio of the platelets to RBC or hemoglobin within the PRP preparation of Mishra by adding platelets when the ratio of platelets to RBC or hemoglobin fell below one because Mishra teaches that PRP formulations are known to be more effective when platelet concentrations are higher than RBC or hemoglobin (Mishra; [12, 17, 44, 49-50, 63, 64, 65, 68, 99]), and because Mishra teaches that decreasing the amount of RBC or hemoglobin, and thus increasing the amount platelets relative to RBC or hemoglobin, improves the therapeutic effect (Mishra; [43]).
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of the ratios of cellular components of Mishra to be within the desired PLT/RBC or PLT/hemoglobin compositions known to be useful for PRP therapy as in Mishra (Mishra; [44, 49, 50]) provides the advantage of ensuring that enough platelets compared to RBC or hemoglobin were present in order to provide an effective PRP therapy thereby providing the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).
Mishra does teach that PRP is known to have increased platelets and decreased RBC and hemoglobin relative to baseline concentrations (Mishra; [17, 43, 49, 50].   Although modified Mishra teaches using RBC and hemoglobin as the second cellular component and then adding platelets when the ratio of platelets to RBC is below a desired level, if it is deemed that modified Mishra does not specifically teach that the second cellular component used is selected from the group consisting of hemoglobin, hematocrit, mean corpuscular volume, or mean corpuscular hemoglobin concentration, then the following rejection applies.  However, the examiner believes that the that a decreased RBC count (as in modified Mishra) would result in a decreased hematocrit because the RBC count/concentration is decreasing, and also the decrease in RBC would result in decreased hemoglobin as RBC are the only component in blood that carry hemoglobin. Mishra also teaches that PRP can include decreased levels of hemoglobin when compared to whole blood [49-50], where whole blood has a hemoglobin range of 115g/L-175g/L [49], and where there are substantial decreases of hemoglobin to be about 1 g/dL or 5 g/dL in PRP [17, 50]. Mishra teaches that the analysis of the PRP concentrate, including cell and component analysis, is evaluated to ensure the PRP is within specific ranges [64] where the analysis is used on blood analyzers including Sysmex XE-2100 and the Abbott Cell-Dyn series.  The examiner notes that the analysis on each of these systems would include not only a PLT and an RBC count, but also a concentration of each of: hemoglobin, hematocrit, mean corpuscular volume, or mean corpuscular hemoglobin concentration (Sysmex teaches results of evaluation including RBC, HGB, HCT, MCV, MCHC, PLT; page 5. Sysmex also teaches reportable parameters of the analysis; page 6.  Further, Abbott teaches RBC being evaluated where MCV, HCT, and HCHC are then determined based on RBC; page 3-22. Abbott also teaches HGB analysis; page 3-28.  Abbott teaches results of evaluation including RBC, HGB, HCT, MCV, MCHC, PLT; Page 5-40.  Therefore, it would have been obvious to have modified the adding of platelets when the ratio of platelets to RBC is below a desired level (such as a baseline level) of modified Mishra by basing the ratio off of hemoglobin, hematocrit, mean corpuscular volume, or mean corpuscular hemoglobin concentration as taught by evidentiary references Smith/Abbott (which are disclosed in Mishra) because Smith/Abbott teach that hemoglobin, hematocrit, mean corpuscular volume, or mean corpuscular hemoglobin concentration are all well known features which correlate to RBC and are known to be analyzed during blood analysis (Smith; pages 5-6. Abbott; pages 3-22, 3-28, 5-40).
Note: Applicants on [15] of the instant specification recite that a hemoanalyzer is what determines everything, including cellular content and hemoglobin. 
As to claim 3, modified Mishra teaches the method of claim 1 (see above), wherein: the second cellular component comprises red blood cells (Mishra teaches platelets and RBC; see claim 1 above).
Modified Mishra does not specifically teach that the desired level is a ratio above one. However, Mishra does teach that therapeutically effective PRP treatments are known to contain higher levels of platelets when compared with RBC (see claim 1 above), and Mishra also teaches that lower amounts of RBC increase the effective tissue treatment (Mishra; [43]), thereby providing reasoning as to why the platelet to RBC ratio should be above one.  One of ordinary skill in the art would have been motivated to modify the ratio of the platelets to RBC within the PRP preparation of Mishra by adding platelets when the ratio of platelets to RBC fell below one because Mishra teaches that PRP formulations are known to be more effective when platelet concentrations are higher than RBC (Mishra; [12, 17, 44, 49-50, 63, 64, 65, 68, 99]), and because Mishra teaches that decreasing the amount of RBC, and thus increasing the amount platelets relative to RBC, improves the therapeutic effect (Mishra; [43]).
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of the ratio of platelets to RBC of Mishra to ensure that higher number or platelets were present in the PRP when compared with RBC as also taught in Mishra (Mishra; [44, 49-50]) in order to provide an effective PRP therapy provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).
As to claim 4, modified Mishra teaches the method of claim 1 (see above), wherein the adding platelets comprises adding autologous platelets (Mishra; [51]).  
As to claim 5, modified Mishra teaches the method of claim 1 (see above), wherein the adding platelets comprises adding allogeneic platelets (Mishra; [51]. Mishra teaches that PRP can be administered to other patients; [63]).  
As to claim 7, modified Mishra teaches the method of claim 1 (see above), wherein the quantifying the amount of platelets comprises using impedance detection on the platelet rich plasma sample to determine the amount of platelets in the platelet rich plasma sample (Mishra teaches detecting the composition to adjust the ratio; [64, 99]. Mishra teaches various analyzers in [64] which would include impedance detectors).
Claim 7 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra (using Smith/Abbott as evidence) alone or in view of Karli et al (US 20120237490; hereinafter “Karli”; already of record).   
As to claim 7, modified Mishra teaches the method of claim 1 (see above), where the quantifying the amount of platelets comprises detection on the platelet rich plasma sample to determine the amount of platelets in the platelet rich plasma sample (Mishra teaches detecting the composition to adjust the ratio; [64, 99]).
Mishra does not specifically teach impedance detection. However, Karli teaches the analogous art of PRP preparation where cells are detected with impedance (Karli; [52, 59, 76, 115]). It would have been obvious to one of ordinary skill in the art to detect the number of cells as in Mishra using impedance as in Karli because Karli teaches that it is well known to use impedance as a form of cellular detection (Karli; [52, 59, 76, 115]).

Claims 1, 3-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra, A (US 20100092444; hereinafter “Mishra”; already of record) in view of Min et al (US 20090215602; already of record; hereinafter “Min”).   
As to claim 1, Mishra teaches a method of preparing a platelet rich plasma preparation (Mishra; Title. Mishra teaches therapeutic PRP; [12]) comprising, by a processor comprising memory  (Mishra teaches an automated analyzer to quantify cell numbers, and automated devices to modify cellular composition based on the analyzer quantification, which would both include a processor; [64, 68]): quantifying, by the processor, an amount of platelets in a platelet rich plasma sample (Mishra teaches determining the amount of platelets in the PRP; [13, 64]); quantifying, by the processor, an amount of a second cellular component in the platelet rich plasma sample, the second component including RBC or hemoglobin (Mishra teaches determining the amount of hemoglobin [17], RBC [17] in the PRP; [64]); determining, by the processor, a ratio of the platelets to the second cellular component to determine an overall therapeutic potential of the platelet rich plasma preparation (Mishra teaches analyzing the cell composition of the PRP [64, 65] and then modifying the PRP composition [68] based on the cell analysis. Because Mishra teaches the determination of the number of platelets and other various cells in the PRP, then the ratio of those components is known.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99].); and responsive to a determination, by the processor, that the ratio of platelets to the second cellular component is not at the desired level, then modifying the ratio of the platelet rich plasma sample to form a platelet rich plasma preparation (Mishra teaches analyzing the cell composition of the PRP [64, 65] and then modifying the PRP composition [68] based on the cell analysis. Because Mishra teaches the determination of the number of platelets and other various cells in the PRP, then the ratio of those components is known.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99]), wherein the processor comprises a concentration and flow logic and control component configured to determine an amount of the platelets in the platelet rich plasma sample and the amount of the second cellular component in order to form a target cell-rich concentrate having a concentration of target cells that is within a target concentration range, the concentration and flow logic and control component further configured to determine whether the platelet rich plasma preparation has a concentration of target cells within the target concentration range (Mishra teaches analyzing the cell composition, including platelets and RBC of the PRP [64, 65] and then modifying the PRP composition as the target cell concentrate [68] based on the cell analysis in order to ensure the various cells are within specified ranges, where the automated devices performing this include processors.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99]. Mishra teaches that the specified ranges of the PRP/target concentrate are evaluated [64] to ensure they are within specified ranges [68], where Mishra also teaches that platelets have known desired concentration ranges in PRP/target concentrates; [44]).
Although Mishra teaches that the composition of the PRP preparation may be adjusted to achieve the desired ratio/level, Mishra does not specifically teach that the adjustment includes determining by the processor the amount of platelets to add to form the PRP preparation, and adding platelets when the ratio of platelets to other cells is below a threshold.  Mishra does teach that therapeutically effective PRP treatments are known to contain higher levels of platelets when compared with RBC or hemoglobin, and also that RBC or hemoglobin are known to decrease effective tissue treatment (Mishra; [17, 43, 49, 50]). Therefore, Mishra teaches that PRP is known to have a ratio of higher platelets compared to RBC or hemoglobin (Mishra teaches that PRP contains higher platelet [44] and WBC [45-46] concentrations than normal blood, and lower RBC/hemoglobin [17, 43, 49-50] concentrations than whole blood.  Specifically, Mishra teaches PRP compositions can include platelet concentrations higher than baseline whole blood in the range of 5,000,000-7,000,000 platelets/uL [44]. Mishra teaches various specific ranges which include 500,000-7,000,000 platelets/uL [44]. Mishra teaches that PRP can include about 0.01-0.1 times the number of RBC when compared to whole blood [50] where the whole blood has a range of 3,500,000-5,500,000 RBC/uL [49]. Thus, the range of RBC in the PRP at 0.01 is 35,000-55,000 RBC/uL, and at 0.1 is 350,000-550,000 RBC/uL.  Thus, when comparing 35,000 RBC/uL to 5,000,000 platelets/uL, Mishra teaches that the PRP compositions have a ratio of higher platelets to RBC. The examiner notes that a decreased RBC count would result in a decreased hematocrit because the RBC count/concentration is decreasing, and also the decrease in RBC would result in decreased hemoglobin as RBC are the only component in blood that carry hemoglobin. Mishra also teaches that PRP can include decreased levels of hemoglobin when compared to whole blood [49-50], where whole blood has a hemoglobin range of 115g/L-175g/L [49], and where there are substantial decreases of hemoglobin to be about 1 g/dL or 5 g/dL in PRP [17, 50]. Mishra teaches that increased platelets and decreased RBC/hemoglobin increase the effective tissue treatment; [43]). However, Min teaches the analogous art of PRP preparations (Min; [589, 590]) where the device includes a processor for controlling the process (Min; [7, 185]) and where upon determining the platelet number is low to add more platelets into the PRP (Min; [594, 607]) and where the amount of platelets is determined to be within a desired target range (Min; [594]).   It would have been obvious to one of ordinary skill in the art to have modified the automated devices which quantify and modify the ratio of the platelets to RBC or hemoglobin within the PRP preparation of Mishra by adding platelets when the concentrations of platelets were not at a target value as in Min because Min teaches that it is well known to add platelets into the PRP when the amount of platelets is smaller than desired (Min; [594]) and because Min teaches that it is a standard within the industry to have platelets in a specified target range (Min; [594]). 
As to claim 3, modified Mishra teaches the method of claim 1 (see above), wherein: the second cellular component comprises red blood cells (Mishra teaches platelets and RBC; see claim 1 above).
Modified Mishra does not specifically teach that the desired level is a ratio above one. However, Mishra does teach that therapeutically effective PRP treatments are known to contain higher levels of platelets when compared with RBC (see claim 1 above), and Mishra also teaches that lower amounts of RBC increase the effective tissue treatment (Mishra; [43]), thereby providing reasoning as to why the platelet to RBC ratio should be above one.  One of ordinary skill in the art would have been motivated to modify the ratio of the platelets to RBC within the PRP preparation of Mishra by adding platelets when the ratio of platelets to RBC fell below one because Mishra teaches that PRP formulations are known to be more effective when platelet concentrations are higher than RBC (Mishra; [12, 17, 44, 49-50, 63, 64, 65, 68, 99]), and because Mishra teaches that decreasing the amount of RBC, and thus increasing the amount platelets relative to RBC, improves the therapeutic effect (Mishra; [43]).
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of the ratio of platelets to RBC of Mishra to ensure that higher number or platelets were present in the PRP when compared with RBC as also taught in Mishra (Mishra; [44, 49-50]) in order to provide an effective PRP therapy provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).
As to claim 4, modified Mishra teaches the method of claim 1 (see above), wherein the adding platelets comprises adding autologous platelets (Mishra; [51]).  
As to claim 5, modified Mishra teaches the method of claim 1 (see above), wherein the adding platelets comprises adding allogeneic platelets (Mishra; [51]. Mishra teaches that PRP can be administered to other patients; [63]).  
As to claim 7, modified Mishra teaches the method of claim 1 (see above), wherein the quantifying the amount of platelets comprises using impedance detection on the platelet rich plasma sample to determine the amount of platelets in the platelet rich plasma sample (Mishra teaches detecting the composition to adjust the ratio; [64, 99]. Mishra teaches various analyzers in [64] which would include impedance detectors).

Claims 1, 3-5 and 7 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra, A (US 20100092444; hereinafter “Mishra”; already of record) in view of Angel (Angel cPRP system, cytomedix, 2013, 8 pages; hereinafter “Angel”) and in view of Min et al (US 20090215602; already of record; hereinafter “Min”). 
As to claim 1, Mishra teaches a method of preparing a platelet rich plasma preparation (Mishra; Title. Mishra teaches therapeutic PRP; [12]) comprising, by a processor comprising memory  (Mishra teaches an automated analyzer to quantify cell numbers, and automated devices to modify cellular composition based on the analyzer quantification, which would both include a processor; [64, 68]): quantifying, by the processor, an amount of platelets in a platelet rich plasma sample (Mishra teaches determining the amount of platelets in the PRP; [13, 64]); quantifying, by the processor, an amount of a second cellular component in the platelet rich plasma sample, the second component including RBC or hemoglobin (Mishra teaches determining the amount of hemoglobin [17], RBC [17] in the PRP; [64]); determining, by the processor, a ratio of the platelets to the second cellular component to determine an overall therapeutic potential of the platelet rich plasma preparation (Mishra teaches analyzing the cell composition of the PRP [64, 65] and then modifying the PRP composition [68] based on the cell analysis. Because Mishra teaches the determination of the number of platelets and other various cells in the PRP, then the ratio of those components is known.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99].); and responsive to a determination, by the processor, that the ratio of platelets to the second cellular component is not at the desired level, then modifying the ratio of the platelet rich plasma sample to form a platelet rich plasma preparation (Mishra teaches analyzing the cell composition of the PRP [64, 65] and then modifying the PRP composition [68] based on the cell analysis. Because Mishra teaches the determination of the number of platelets and other various cells in the PRP, then the ratio of those components is known.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99]), wherein the processor comprises a concentration and flow logic and control component configured to determine an amount of the platelets in the platelet rich plasma sample and the amount of the second cellular component in order to form a target cell-rich concentrate having a concentration of target cells that is within a target concentration range, the concentration and flow logic and control component further configured to determine whether the platelet rich plasma preparation has a concentration of target cells within the target concentration range (Mishra teaches analyzing the cell composition, including platelets and RBC of the PRP [64, 65] and then modifying the PRP composition as the target cell concentrate [68] based on the cell analysis in order to ensure the various cells are within specified ranges, where the automated devices performing this include processors.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99]. Mishra teaches that the specified ranges of the PRP/target concentrate are evaluated [64] to ensure they are within specified ranges [68], where Mishra also teaches that platelets have known desired concentration ranges in PRP/target concentrates; [44]).
Mishra does teach modifying the PRP composition as the target cell concentrate [68] based on the cell analysis [64, 65].  Mishra also teaches that therapeutically effective PRP treatments are known to contain higher levels of platelets when compared with RBC or hemoglobin, and also that RBC or hemoglobin are known to decrease effective tissue treatment (Mishra; [17, 43, 49, 50]). Therefore, Mishra teaches that PRP is known to have a ratio of higher platelets compared to RBC or hemoglobin (Mishra teaches that PRP contains higher platelet [44] and WBC [45-46] concentrations than normal blood, and lower RBC/hemoglobin [17, 43, 49-50] concentrations than whole blood.  Specifically, Mishra teaches PRP compositions can include platelet concentrations higher than baseline whole blood in the range of 5,000,000-7,000,000 platelets/uL [44]. Mishra teaches various specific ranges which include 500,000-7,000,000 platelets/uL [44]. Mishra teaches that PRP can include about 0.01-0.1 times the number of RBC when compared to whole blood [50] where the whole blood has a range of 3,500,000-5,500,000 RBC/uL [49]. Thus, the range of RBC in the PRP at 0.01 is 35,000-55,000 RBC/uL, and at 0.1 is 350,000-550,000 RBC/uL.  Thus, when comparing 35,000 RBC/uL to 5,000,000 platelets/uL, Mishra teaches that the PRP compositions have a ratio of higher platelets to RBC. The examiner notes that a decreased RBC count would result in a decreased hematocrit because the RBC count/concentration is decreasing, and also the decrease in RBC would result in decreased hemoglobin as RBC are the only component in blood that carry hemoglobin. Mishra also teaches that PRP can include decreased levels of hemoglobin when compared to whole blood [49-50], where whole blood has a hemoglobin range of 115g/L-175g/L [49], and where there are substantial decreases of hemoglobin to be about 1 g/dL or 5 g/dL in PRP [17, 50]. Mishra teaches that increased platelets and decreased RBC/hemoglobin increase the effective tissue treatment; [43]).  Although Mishra teaches that the composition of the PRP preparation may be adjusted to achieve the desired ratio/level, Mishra does not specifically teach that the adjustment includes determining and adjusting HCT.  However, Angel teaches the analogous art of PRP preparation, which enables the control of platelets in the PRP to be about 6x their baseline concentration and enables the control of hematocrit in the PRP to be about 2%-7% (Angel; pages 5-7).   In this regard, Angel teaches that it is advantageous to increase the platelet concentration and decrease the hematocrit compared to their baseline concentrations, and Angel teaches that there are custom protocols that enable the precise control the hematocrit, where it is advantageous to decrease hematocrit concentration in the PRP because this can lower erythrocyte and neutrophil/leucocyte content which has shown to be increase inflammation and decrease matrix integrity (Angel; pages 5-7).  Therefore, it would have been obvious to one of ordinary skill in the art to have included in the step of quantifying and modifying of PRP composition, including the second component RBC/hemoglobin, of Mishra the ability to quantifying and modify the HCT content as the second component as in Angel because Angel teaches that it is well known and advantageous to want a final PRP product with a larger platelet concentration and also with less HCT (such as only 2% HCT, but also 7-10% HCT) because the HCT can include RBC and neutrophils that increase detrimental inflammation (Angel; pages 5-7). Additionally, Angel teaches that it is advantageous that HCT can be modified in relation to PLT using a custom protocol which offers clinicians a broad range of indication-specific options (Angel; pages 5-7). 
Although Mishra teaches that the composition of the PRP preparation may be adjusted to achieve the desired ratio/level, and the modification of Mishra with Angel teaches the ability to quantify and modify HCT and PLT in the PRP, modified Mishra does not specifically teach that the adjustment includes determining by the processor the amount of platelets to add to form the PRP preparation, and adding platelets when the ratio of platelets to other cells is below a threshold.  However, Min teaches the analogous art of PRP preparations (Min; [589, 590]) where the device includes a processor for controlling the process (Min; [7, 185]) and where upon determining the platelet number is low to add more platelets into the PRP (Min; [594, 607]) and where the amount of platelets is determined to be within a desired target range (Min; [594]).   It would have been obvious to one of ordinary skill in the art to have modified the automated devices which quantify and modify the ratio of the platelets to RBC/HCT within the PRP preparation of Mishra/Angel by adding platelets when the concentrations of platelets were not at a target value as in Min because Min teaches that it is well known to add platelets into the PRP when the amount of platelets is smaller than desired (Min; [594]) and because Min teaches that it is a standard within the industry to have platelets in a specified target range (Min; [594]). 
As to claim 3, modified Mishra teaches the method of claim 1 (see above), wherein: the second cellular component comprises red blood cells (Mishra teaches platelets and RBC; see claim 1 above).
Modified Mishra does not specifically teach that the desired level is a ratio above one. However, Mishra does teach that therapeutically effective PRP treatments are known to contain higher levels of platelets when compared with RBC (see claim 1 above), and Mishra also teaches that lower amounts of RBC increase the effective tissue treatment (Mishra; [43]), thereby providing reasoning as to why the platelet to RBC ratio should be above one.  One of ordinary skill in the art would have been motivated to modify the ratio of the platelets to RBC within the PRP preparation of Mishra by adding platelets when the ratio of platelets to RBC fell below one because Mishra teaches that PRP formulations are known to be more effective when platelet concentrations are higher than RBC (Mishra; [12, 17, 44, 49-50, 63, 64, 65, 68, 99]), and because Mishra teaches that decreasing the amount of RBC, and thus increasing the amount platelets relative to RBC, improves the therapeutic effect (Mishra; [43]).
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of the ratio of platelets to RBC of Mishra to ensure that higher number or platelets were present in the PRP when compared with RBC as also taught in Mishra (Mishra; [44, 49-50]) in order to provide an effective PRP therapy provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).
As to claim 4, modified Mishra teaches the method of claim 1 (see above), wherein the adding platelets comprises adding autologous platelets (Mishra; [51]).  
As to claim 5, modified Mishra teaches the method of claim 1 (see above), wherein the adding platelets comprises adding allogeneic platelets (Mishra; [51]. Mishra teaches that PRP can be administered to other patients; [63]).  
As to claim 7, modified Mishra teaches the method of claim 1 (see above), wherein the quantifying the amount of platelets comprises using impedance detection on the platelet rich plasma sample to determine the amount of platelets in the platelet rich plasma sample (Mishra teaches detecting the composition to adjust the ratio; [64, 99]. Mishra teaches various analyzers in [64] which would include impedance detectors).

Claims 1, 4-5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karli et al (US 20120237490; hereinafter “Karli”; already of record) in view of Min et al (US 20090215602; already of record; hereinafter “Min”) and in view of Angel (Angel cPRP system, cytomedix, 2013, 8 pages; hereinafter “Angel”).   
As to claim 1, Karli teaches a method of preparing a platelet rich plasma preparation (Karli; Fig. 1-9) comprising, by a processor comprising memory (Karli teaches concentration and flow controller; Figs. 1-9): quantifying, by the processor, an amount of platelets in a platelet rich plasma sample (Karli teaches PRP and bone marrow cell concentrate where the BMC is known to include platelets as targets [5, 29]; Fig. 4, 5  [40, 90, 101, 110, 112, 121]); quantifying, by the processor, an amount of a second cellular component in the platelet rich plasma sample (Karli; [73, 85, 101, 122]), where the second cellular component is hemoglobin (Karli teaches measuring of hemoglobin [90], and that measuring of the components relies on a hemoanalysis machine [76, 115] which would include hemoglobin determination); determining, by the processor, a concentration of the platelets and the second cellular component to determine an overall therapeutic potential of the platelet rich plasma preparation; and responsive to a determination, by the processor, that the concentrations of platelets and to the second cellular component is below a desired level, adding platelets to the platelet rich plasma sample to form a platelet rich plasma preparation (Karli teaches determining the concentrations and adjusting the concentrations to be within a target range.  Karli further teaches platelet poor plasma, which contains platelets, being added to the PRP to create the desired concentration; [29, 66, 73, 94]) , wherein the processor comprises a concentration and flow logic and control component configured to determine an amount of the platelets in the platelet rich plasma preparation in order to form a target cell-rich concentrate having a concentration of target cells that is within a target concentration range, the concentration and flow logic and control component further configured to determine whether the platelet rich plasma preparation has a concentration of target cells within the target concentration range (Karli teaches analyzing platelets to determine if they are within a desired target concentration range; [10-12, 28, 36, 40, 41, 45, 63, 66, 95, 96, 117, 122, 147]).
Karli does not specifically teach determining by the processor a ratio of the platelets to another cell/component and adding platelets when the ratio is lower than desired. However, Min teaches the analogous art of PRP preparations (Min; [589, 590]) where upon determining the platelet number is low to add more platelets into the PRP (Min; [594, 607]) and where the amount of platelets is determined to be within a desired target range (Min; [594]), and where the amount of target WBC concentration is known (Min; [609]).  It would have been obvious to one of ordinary skill in the art to have modified the automated processing of the concentrations of the platelets and cellular components to be in a target concentration range of Karli to have added platelets when the concentrations of platelets were not at a target value and to ensure that WBC concentrations were in a target value as in Min, thereby achieving a desired ratio of platelets to WBC based on the desired/known respective concentrations, because Min teaches that it is well known to add platelets into the PRP when the amount of platelets is smaller than desired (Min; [594]) and because Min teaches that it is a standard within the industry to have platelets in a specified target range (Min; [594]). 
Although modified Karli teaches using WBC as the second cellular component and then adding platelets when the ratio of platelets to WBC is below a desired level, modified Mishra does not specifically teach that the second cellular component used is selected from the group consisting of hemoglobin, hematocrit, mean corpuscular volume, or mean corpuscular hemoglobin concentration.  However, Angel teaches the analogous art of PRP preparation, which enables the control of platelets in the PRP to be about 6x their baseline concentration and enables the control of hematocrit in the PRP to be about 2%-7% (Angel; pages 5-7).   In this regard, Angel teaches that it is advantageous to increase the platelet concentration and decrease the hematocrit compared to their baseline concentrations, and Angel teaches that there are custom protocols that enable the precise control the hematocrit, where it is advantageous to decrease hematocrit concentration in the PRP because this can lower erythrocyte and neutrophil/leucocyte content which has shown to be increase inflammation and decrease matrix integrity (Angel; pages 5-7).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the automated processing of the concentrations of platelets and cellular components to be in a target range by adding platelets when not in the target range of Karli/Min to have been based off a Platelet and HCT content as in Angel because Angel teaches that it is well known and advantageous to want a final PRP product with  a larger platelet concentration and also with less HCT (such as only 2% HCT, but also 7-10% HCT) because the HCT can include RBC and neutrophils that increase detrimental inflammation (Angel; pages 5-7). Additionally, Angel teaches that it is advantageous that HCT can be modified in relation to PLT using a custom protocol which offers clinicians a broad range of indication-specific options (Angel; pages 5-7).
As to claim 4, modified Karli teaches the method of claim 1 (see above), wherein the adding platelets comprises adding autologous platelets (Karli; Fig. 1, [36]).  
As to claim 5, modified Karli teaches the method of claim 1 (see above), wherein the adding platelets comprises adding allogeneic platelets (Karli; [48, 82, 118]).  
As to claim 7, modified Karli teaches the method of claim 1 (see above), wherein the quantifying the amount of platelets comprises using impedance detection on the platelet rich plasma sample to determine the amount of platelets in the platelet rich plasma sample (Karli; [52, 59, 76, 115]).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karli/Min/Angel in view of Braun et al (Braun, HJ et al; The effect of platelet-rich plasma formulations and blood productions on human synoviocytes; Am J Sports Med. May 2014; 42(5); pages 1204-1210; hereinafter “Braun”; already of record).   
As to claim 3, modified Karli teaches the method of claim 1 (see above) where the concentrations of platelets to other cells are modified to a desired level (see claim 1 above).
Modified Karli does not specifically teach the second cellular component comprises red blood cells; and the desired level is a ratio above one.  However, Braun teaches the analogous art of PRP formulations where it is known that platelets typically have a greater concentration than red blood cells in the final preparation (Braun teaches an average concentration of 739,500 platelets/uL to 82,5000 RBC/uL; see LP-PRP Table 1 and p. 1205-1206). Braun further teaches that RBCs have a deleterious therapeutic effect on the treated tissue (Braun; p. 1208). It would have been obvious to one of ordinary skill in the art to have modified the ratio of the platelets to RBC within the PRP preparation of Karli by adding platelets when the concentrations of platelets were not greater than RBC, thereby achieving a ratio of PRP that contains more platelets than RBC as taught in Braun because Braun teaches that it is well known to use PRP formulations with a greater ratio of platelets when compared with RBC (Braun; p. 1205, 1206). Additionally, it would have been obvious to one of ordinary skill in the art to have modified the ratio of the platelets to RBC within the PRP preparation of Karli by adding platelets when the concentrations of platelets were not greater than RBC, thereby achieving a ratio of PRP that contains more platelets than RBC as taught in Braun because Braun teaches that RBCs have a deleterious therapeutic effect on the treated tissue (Braun; p. 1208).

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Brown (US 20200289574; 102a2 reference) teaches similarly to Mishra that PRP is known to have increased platelets and decreased hemoglobin relative to baseline concentrations [25], providing rationale for making the comparison of the final PRP product to ensure that the ratio of baseline PLT:HGB would be greater in the final product than in baseline blood levels.
	Eseron (US 20120045424) teaches that RBC, HGB, and HCT are all decreased in PRP products relative to normal/baseline levels, while PLT are increased in PRP products relative to normal/baseline levels; Table 4.

	
Response to Arguments
Some of Applicant's arguments filed 12/20/21 have been fully considered, but are moot as the arguments are towards the claim amendments and not the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798